Title: From George Washington to Henry Laurens, 23 December 1777
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge Decemb. 23d 1777.

Full as I was in my representation of matters in the Commissary’s department yesterday, fresh and more powerful reasons oblige me to add, that I am now convinced beyond a doubt, that unless some great and capital change suddenly takes place in that line this Army must inevitably be reduced to one or other of these three things. Starve—dissolve—or disperse, in order to obtain subsistence in the best manner they can. rest assured, Sir, this is not an exaggerated picture, and that I have abundant reason to support what I say.
Yesterday afternoon receiving information that the Enemy, in force, had left the City, and were advancing towards Derby, with apparent design to forage and draw subsistence from that part of the Country, I ordered the Troops to be in readiness, that I might give every Opposition in my power; when behold! to my great mortification, I was not only informed, but convinced, that the Men were unable to stir on account of provision, and that a dangerous mutiny, begun the night before and which with difficulty was suppressed by the spirited exertions

of some Officers, was still much to be apprehended for want of this Article.
This brought forth the only Commissary in the purchasing line in this Camp, and with him this melancholy and alarming truth, That he had not a single hoof of any kind to slaughter, and not more than 25 Barrells of Flour! From hence form an opinion of our situation, when I add, that he could not tell when to expect any.
All I could do under these circumstances was, to send out a few light parties to watch and harrass the Enemy, whilst other parties were instantly detached different ways to collect, if possible, as much provision as would satisfy the present pressing wants of the Soldiery—But will this answer? No Sir: three or four days bad weather would prove our destruction. What then is to become of the Army this Winter? and if we are as often without Provisions now, as with them, what is to become of us in the Spring, when our force will be collected, with the aid perhaps of Militia, to take advantage of an early campaign before the Enemy can be reinforced? These are considerations of great magnitude—meriting the closest attention, and will, when my own reputation is so intimately connected and to be affected by the event, justify my saying that the present Commissaries are by no means equal to the execution of the Office, or that the disaffection of the people is past beleif. The misfortune however does in my opinion proceed from both causes, and though I have been tender heretofore of giving any opinion or lodging complaints, as the change in that department took place contrary to my Judgement, and the consequences thereof were predicted; yet finding that the inactivity of the Army, whether for want of provisions, Cloaths, or other essentials is charged to my account, not only by the common vulgar, but those in power, it is time to speak plain in exculpation of myself. With truth then I can declare, that no Man in my opinion ever had his measures more impeded than I have, by every department. Since the month of July we have had no assistance from the Quarter Master General, and to want of assistance from this department, the Commissary General charges great part of his deficiency—to this I am to add, that notwithstanding it is a standing order and often repeated, that the Troops shall always have two days provisions by them, that they might be ready at any sudden call, yet no opportunity has scarcely ever offered of taking advantage of the Enemy, that has not been either totally obstructed, or greatly impeded on this account: and this the great & crying evil is not all. Soap—Vinegar and other articles allowed by Congress we see none of, nor have we seen them, I believe, since the battle of Brandywine. The first indeed we have now little occasion for, few men having more than one shirt—many only the moiety of one, and some none at all. In addition to

which, as a proof of the little benefit received from a Cloathier General, and at the same time, as a farther proof of the inability of an Army under the circumstances of this, to perform the common duties of Soldiers, besides a number of Men confined to Hospitals for want of Shoes, & others in Farmers Houses on the same account, we have by a Field return this day made, no less than 2898 Men now in Camp unfit for duty, because they are barefoot and otherwise naked; and by the same return it appears, that our strength in continental Troops, including the Eastern Brigades which have joined since the surrender of Genl Burgoyne, exclusive of the Maryland Troops sent to Wilmington, amount to no more than 8200—in Camp fit for duty. Notwithstanding which, and that since the 4th Instant our numbers fit for duty from the hardships and exposures they have undergone, particularly on account of Blankets (numbers having been obliged and still are, to set up all night by fires, instead of taking comfortable rest in a natural and common way) have decreased near 2000 Men, we find Gentlemen without knowing whether the Army was really going into Winter Quarters or not (for I am sure no Resolution of mine would warrant the Remonstrance) reprobating the measure as much, as if they thought the Soldiery were made of Stocks or Stones, and equally insensible of Frost and Snow; and moreover, as if they conceived it easily practicable for an inferior Army, under the disadvantages I have described ours to be, which is by no means exaggerated, to confine a Superior one, in all respects well appointed and provided for a Winters Campaign, within the City of Philadelphia, and to cover from depredation and waste the States of pensylvania, Jersey, &ca. But what makes this matter still more extraordinary in my eye is, that these very Gentlemen, who were well apprized of the nakedness of the Troops from occular demonstration, who thought their own Soldiers worse clad than others and advised me near a month ago, to postpone the execution of a plan I was about to adopt in consequence of a Resolve of Congress for seizing Cloaths, under strong assurances, that an ample supply would be collected in ten days agreable to a decree of the State (not one article of which, by the bye, is yet come to hand) should think a Winters Campaign, and the covering these States from the invasion of an Enemy so easy and practicable a business. I can assure those Gentlemen, that it is a much easier and less distressing thing, to draw Remonstrances in a comfortable room by a good fire side, than to occupy a cold, bleak hill, and sleep under frost & snow without Cloaths or Blankets: However, although they seem to have little feeling for the naked and distressed Soldier, I feel superabundantly for them, and from my soul pity those miseries, which it is neither in my power to releive or prevent. It is for these reasons therefore, I have dwelt upon the subject, and it adds not

a little to my other difficulties and distress, to find that much more is expected of me, than is possible to be performed; and, that upon the ground of safety and policy, I am obliged to conceal the true state of the Army from public view, and thereby expose myself to detraction & calumny.
The Honble Committee of Congress went from Camp fully possessed of my Sentiments respecting the Establishment of this Army—the necessity of Auditors of Accounts—Appointment of Officers—New Arrangements &c. I have no need therefore to be prolix on these Subjects, but shall refer to them, after adding a word or two to shew, First, the necessity of some better provision for binding the Officers by the tye of Interest to the service (as no day, nor scarcely an hour passes without an Offer of a resigned Commission) Otherwise, I much doubt the practicability of holding the Army together much longer. In this, I shall probably be thought more sincere, when I freely declare, that I do not myself expect to derive the smallest benefit from any establishment that Congress may adopt, Otherwise than as a Member of the Community at large in the good which I am persuaded will result from the measure, by making better Officers and better Troops; And Secondly, to point out the necessity of making the appointments, arrangements, &ca without loss of time. We have not more than three months to prepare a great deal of business in—if we let these slip or waste, we shall be labouring under the same difficulties all next Campaign, as we have done this, to rectify mistakes, and bring things to order for Military arrangements and movements, in consequence like the Mechanism of a Clock, will be imperfect, and disordered, by the want of a part. In a very sensible degree, have I experienced this in the course of the last Summer—Several Brigades having no Brigadiers appointed to them till late & some not at all. by which means it follows, that an additional weight is thrown upon the Shoulders of the Commander in Cheif to withdraw his attention from the great line of his duty. The Gentlemen of the Committee, when they were at Camp, talked of an expedient for adjusting these matters, which I highly approved and wish to see adopted; namely that two or three Members of the Board of War—or a Committee of Congress should repair immediately to Camp where the best aid can be had, and with the Commanding Officer, or a Committee of his appointment prepare and digest the most perfect plan, that can be divised for correcting all abuses—making New arrangements—considering what is to be done with the weak & debilitated Regiments (If the States to which they belong will not draft men to fill them, for as to enlisting Soldiers it seems to me to be totally out of the question) together with many other things that would occur

in the course of such a conference: and after digesting matters in the best manner they can, to submit the whole to the ultimate determination of Congress. If this measure is approved of, I would earnestly advise the immediate execution of it. And that the Commissary General of purchases, whom I rarely see, may be directed to form Magazines without a moments delay in the Neighbourhood of this Camp in order to secure provision for us in case of bad weather. The Quarter Master General ought also to be busy in his department—In short, there is as much to be done in preparing for a Campaign, as in the active part of it. In fine every thing depends upon the preparation that is made in the Several departments in the course of this Winter and the success or misfortunes of next Campaign will more than probably originate with our activity or Supineness this Winter. I have the Honor to be Sir Your Most Obedt Servant

Go: Washington

